By statute in this State a personal suit at law is begun by filing a praecipe, on which summons ad respondendum issues. Section 2589, Revised General Statutes 1920; Carson's Florida Common Law Pleading, pp. 41, 82. A motion that is confined to grounds to quash the return on a summons may be limited to a special appearance in the cause; but a motion to quash thesummons on grounds that go to the merits of the action as in this case will operate as a general appearance in the cause, even though the declaration had not been filed when the motion to quash the summons was filed. The statute provides that "it shall not be necessary to mention any form of action in any writ of summons issued from the Courts of this State." Section 2591, Revised General Statutes, 1920. If the declaration states a matter for which the Board cannot be sued under the law, appropriate judicial action may be taken thereon. *Page 193 
The Constitution in Section 9, Article XII, provides that the county school fund shall be disbursed by the County Board of Public Instruction solely for the maintenance and support of public free schools. Sections 441, 447, Revised General Statutes, 1920, provide for a Board of Public Instruction to consist of three members and constitute the board a body corporate with authority to perform corporate acts "for educational purposes." The holding is that, considering all the provisions of law on the authority and duties of such board, the law authorizes the County Board of Public Instruction to be sued in appropriate actions ex contractu upon obligations lawfully incurred the payment of which would not involve an unauthorized disbursement of the county school fund under Section 9, Article XII of the Constitution.
Rehearing denied.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
STRUM AND BROWN, J. J., concur in the opinion.
ELLIS, C. J., dissents.